DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 

Applicant(s) Response to Official Action 
	  The response filed on 02/19/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.









Claim Rejections - 35 USC § 103

Summary of Arguments:
Regarding claims 1 & 15, the Applicant argues Otani in view of Metzler do not disclose: 
"train a detector for the target carrier based on the first image data making use of a constraint imposed on a target carrier image when imaged during the locked state" and "a position of the target carrier within an image of the second image data is determined by use of the trained detector, the detector for the target carrier trained by the first image data generated during the locked state." [Remarks: Page 8]
The combination of Otani in view of Metzler fails to make the claimed invention obvious because Metzler does not relate to tracking a moving object and does not use image data generated during the locked state to train the detector. [Remarks: Pages 9-11]


Examiner’s Response:
Regarding claims 1 & 15, the Examiner contends:
Otani discloses "(i.e., when light spot 37 deviates from image 32) imposed on a target carrier image (32) when imaged during the locked state and a position of the target carrier (30) within an image of the second image data (36) is determined by use of the (30) (33) generated during the locked state (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.)."
Further, Metzler discloses training a detector for the target carrier based on the first image data (Metzler: Paras. [0044], [0101], [0104] disclose training a classifier for the target carrier 20 based on a first set of images.);
second image data (i.e., background image data associated with the first set) is determined by use of the trained detector (Metzler: Paras. [0044], [0101], [0104] disclose a second set of images of the background of the target points which are assigned to a residue class or non-target-point class.);
the detector (i.e., classifier) for the target carrier (20) trained by the first image data (Metzler: Paras. [0044], [0101], [0104] disclose training a classifier for the target carrier 20 based on a first set of images.).
Metzler discloses training a detector or classifier using different image sets in paragraphs [0044]-[0045]. Paragraphs [0015]-[0016], of Metzler disclose tracking a moving object using (ATR: “Automatic Target Recognition”). Metzler further discloses using the ATR function with classification in at least paragraphs [0091]-[0093]. Finally, paragraph [0104] of Metzler discloses the various approaches can, according to the invention, likewise be combined with one another and with methods and devices for targeting target points and with measuring devices from the prior art. Thus, Otani already discloses tracking a moving object target carrier in a locked state and uses image data generated during the locked state and a searching algorithm to track the moving object (please see section ‘a’ above for citations).
Metzler is used to enhance Otani’s search operation by incorporating Metzler’s search operation for finding the best target object candidate (Metzler: [0040]-[0045]) by training a detector for the target carrier (Metzler: Fig. 7; [0038], [0039], [0044], [0101], [0102]; A classifier is trained for the target carrier 20.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency (Metzler: [0027].).





Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 & 15 recite “… training a detector for a target carrier based on the first image data by making use of a constraint imposed on a target carrier image when imaged during the locked state …”. According to the applicant’s remarks, this limitation is described in paragraphs [0029]-[0030] of the published application. However, the concept of a constraint imposed on a target carrier image does not appear to be found within the applicant’s specification.
The Examiner suggests to elaborate on the limitation or provide specific examples with citations from where this limitation is found in the specification.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al., hereinafter referred to as Otani (US 2010/0245587 A1) in view of Metzler et al., hereinafter referred to as Metzler (US 2014/0105457 A1).
	
As per claim 1, Otani discloses an industrial or geodetic surveying device (Otani: Abstract.) comprising:
a base (Otani: Fig. 1; [0043]; Base 3.);
a tracking unit (5), which is rotatable about two axes relative to the base (3) and defines an aiming axis (Otani: Figs. 1, 2; [0043]-[0045], [0053]; Optical unit 5 includes tracking elements and is rotatable about a vertical and horizontal axis relative to the base 3 and defines an aiming axis using tracking elements 8 and 9.), the tracking unit (5) being configured to:
receive over a tracking channel a tracking signal which is indicative of a change in angular location of a cooperative target (31) of a target carrier (30) with respect to the industrial or geodetic surveying device (Otani: Figs. 1-3; [0067]-[0069]; Optical unit 5 receives over a tracking channel 8 a tracking signal, which is a signal comprising cameras 11-13 and a laser, which is indicative of a change in angular location [i.e., target moving] of a cooperative target 31 of a target carrier 30 with respect to the surveying device 1.), 
to determine the change in angular location of the cooperative target (31) based on the tracking signal (Otani: Figs. 1-3; [0067]-[0069]; To determine the change in angular location of the cooperative target 31 based on the tracking signal.), and  
to generate control data for adjusting an alignment of the aiming axis based on the determined change in angular location (Otani: Figs. 1-3; [0006], [0053]-[0054], [0067]-[0069]; As the angular location changes by movement of target 31, the aiming axis 8 and 9 adjusts by rotation to align with the target 31.),
angle measuring sensors (16, 18) configured to generate angle data indicative of an orientation of the tracking unit (5) with respect to the base (Otani: Figs. 1-3; [0027], [0053]; Angle measuring sensors 16, 18 configured to generate angle data indicative of an orientation of the tracking unit 5 with respect to the base 3.); and
a camera (11-13) configured to generate image data, wherein the industrial or geodetic surveying device (1) is configured for operation in a locked state (i.e., surveying device 1 continues to track target), wherein the tracking channel is undisturbed, namely such that the tracking signal is receivable without unscheduled interruption, and the target carrier (30) is continuously tracked based on the control data (Otani: Figs. 1-3; [0049]; [0067]-[0074]; A camera 11-13 continues to capture image data, wherein the surveying device 1 continues to adjust its orientation to track target carrier 30 without interruption of the tracking signal by creating a template image 36 as backup or utilizing cameras 12 and 13 to continuously track the target 30.),
wherein the industrial or geodetic surveying device (1) is configured to: generate first image data by the camera (11-13) in the locked state (Otani: Fig. 3; [0026]; [0073]-[0074]; A camera 11-13 capture first image data to continuously track the target 30.), (30) based on the first image data by making use of a constraint (i.e., when light spot 37 deviates from image 32) imposed on a target carrier image (32) when imaged during the locked state, and
perform a backup tracking mode (i.e., Based on the images captured by cameras 11-13, a backup tracking mode is performed), wherein
second image data (36) is generated (Otani: Fig. 3; [0049]; [0071]-[0074]; Based on the images captured by cameras 11-13, a backup tracking mode is performed by using template image data 36.),
a position of the target carrier (30) within an image of the second image data (36) is determined (30) (33) generated during the locked state (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.), and
the aiming axis is adjusted based on the determined position of the target carrier (Otani: Fig. 3; [0067]-[0074]; A position of the target carrier 30 within an image [i.e., center] of the second image data 36 is determined and the aiming axis defined using element 8 is adjusted based on the determined position of the target carrier 30.).
	However Otani does not explicitly disclose “… train a detector for the target carrier … a second image data is determined by use of the trained detector, the detector for the target carrier trained by the first image data …”.
	Further, Metzler is in the same field of endeavor and teaches training a detector for the target carrier (Metzler: Fig. 7; [0044], [0101]-[0102]; A classifier is trained for the target carrier 20.);
second image data (i.e., background image data associated with the first set) is determined by use of the trained detector (Metzler: Paras. [0044], [0101]-[0102], [0104] disclose a second set of images of the background of the target points which are assigned to a residue class or non-target-point class.),
the detector (i.e., classifier) for the target carrier (20) trained by the first image data (Metzler: Paras. [0044], [0101], [0104] disclose training a classifier for the target carrier 20 based on a first set of images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency (Metzler: [0027].).    

As per claim 2, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the tracking unit (5) comprises:
a transmitter configured to emit a tracking beam defining a tracking axis, the tracking axis having a fixed orientation with respect to the aiming axis (Otani: Fig. 3; [0067]-[0069]; A laser is transmitted  and defines a tracking axis having fixed orientation with respect to the aiming axis 8.), and
a tracking detector configured to receive at least part of the tracking beam returning from the cooperative target (31) to generate tracking data being indicative of an alignment of the cooperative target with respect to the tracking beam (Otani: Fig. 3; [0067]-[0069]; Telescope unit 8 receives the reflected beam light returning from the cooperative target (31) to generate tracking data being indicative of an alignment of the cooperative target with respect to the tracking beam.).  

	As per claim 3, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device is configured (Otani: Figs. 1-3; [0051], [0067]-[0069]; The surveying device is configured based on a distance to the target carrier 30.).
	However Otani does not explicitly disclose “… the industrial or geodetic surveying device is configured that the training of the detector is based on a distance to the target carrier.”
	Further, Metzler teaches the surveying device is configured that the training of the detector is based on a distance to the target carrier (Metzler: [0044], [0096]; The device is configured that the training of the classifier is based on a distance to the target carrier.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency. 

	As per claim 4, Otani discloses the industrial or geodetic surveying device according to claim 3, wherein the industrial or geodetic surveying device (1) comprises an opto-electronic distance meter (14) configured to determine a distance to the cooperative target (31) based on a laser distance measuring beam (Otani: Figs. 1-3; [0051], [0067]-[0069]; The surveying device (1) comprises an opto-electronic distance meter (14) configured to determine a distance to the cooperative target (31) by projecting a distance measuring light.).  

	As per claim 5, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein:
the camera is embodied as a panoramic camera, or
the industrial or geodetic surveying device (1) comprises an arrangement of multiple cameras (Otani: Figs. 1-3; [0049]; Cameras 11-13.).  

	As per claim 6, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device is configured that, based on a series of images of the first image data, an arrangement parameter indicative of the spatial arrangement of the cooperative target relative to the target carrier is determined, and that the aiming axis is adjusted based on the arrangement parameter (Otani: Fig. 3; [0067]-[0074]; As the camera 11 captures images, an arrangement parameter 37 indicates a spatial arrangement of the cooperative target (31) relative to the target carrier (30) and the aiming axis 8 is adjusted based on the arrangement parameter 37.).

	As per claim 7, Otani discloses the industrial or geodetic surveying device according to claim 1 (Otani: Abstract.), 



	However Otani does not explicitly disclose “… wherein the industrial or geodetic surveying device is configured that the training of the detector is based on pre-defined information provided by at least one of:
a manual selection from an information database,
communication with the target carrier, and
communication with another measuring instrument”.
	Further, Metzler teaches wherein the industrial or geodetic surveying device is configured that the training of the detector is based on pre-defined information provided by communication with another measuring instrument (Metzler: Fig. 7; [0025], [0038], [0039], [0044], [0101], [0102]; The geodetic device is configured that the training of the classifier is based on pre-defined information provided by communication with the target carrier 20.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency. 

	As per claim 8, Otani discloses the industrial or geodetic surveying device according to claim 7 (Otani: Abstract.), 




	However Otani does not explicitly disclose “… wherein the pre-defined information comprises at least one of:
a type of the target carrier or the cooperative target,
an identification code of the target carrier or the cooperative target,
information indicative of a spatial arrangement of the cooperative target relative to the target carrier, and
positional information for the target carrier”.
	Further, Metzler teaches wherein the pre-defined information comprises a type of the target carrier or the cooperative target (Metzler: Fig. 7; [0038], [0039], [0044], [0101], [0102]; The pre-defined information comprises a type of the target carrier 20 or the cooperative target 21 based on previously stored images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the predefined target type feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency. 


As per claim 9, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device (Otani: Fig. 3; [0071]-[0074]; Based on the images captured by cameras 11-13, an identification of the target carrier is determined by using template image data 36.).
	However Otani does not explicitly disclose “… the industrial or geodetic surveying device is configured that the training of the detector comprises an identification of the target carrier.”
	Further, Metzler teaches the industrial or geodetic surveying device is configured that the training of the detector comprises an identification of the target carrier (Metzler: Fig. 7; [0038], [0039], [0044], [0101], [0102]; The device is configured that the training of the classifier comprises an identification of the target carrier 20 by using previously stored images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 10, Otani discloses the industrial or geodetic surveying device according to claim 1, the industrial or geodetic surveying device is configured such that: in the locked state a series of images are generated by the camera,
alignment data indicative of a current viewing direction of the camera are assigned to the series of images, a background model is generated by a computer vision algorithm, based on identifying in the series of images segments representing environment objects without proper motion, wherein the background model is referenceable with respect to a current alignment of the aiming axis, and
in the backup tracking mode the position of the target carrier within the image of the second image data is determined by taking into account the background model (Otani: Figs. 1-3; [0049]; [0067]-[0079]; A camera 11-13 continues to capture image data, a background model [i.e., state estimation movement model] is generated by a computer vision algorithm using histograms, based on identifying in the series of images representing environment objects without proper motion [i.e., colors that do not match the target], wherein the background model is referenceable with respect to a current alignment of the aiming axis, and in the backup tracking mode [i.e., using template image 36] the position of the target carrier 30 within the center of the second image data 36 is determined by taking into account the background model.).  
	
As per claim 11, Otani discloses the industrial or geodetic surveying device according to claim 10, wherein the industrial or geodetic surveying device is configured that:
a time or date is assigned to the series of images (Otani: Fig. 3; [0077]; Perform tracking processing by using time series data of the moving image.), and

wherein in the backup tracking mode the position of the target carrier (30) within the image of the second image data (36) is determined based on a background model (Otani: Figs. 1-3; [0049]; [0067]-[0079]; Backup tracking is performed on the target carrier 30 within the image of the second image data 36 based on the state estimation movement model.).
	However Otani does not explicitly disclose “… the background model is stored as a time-referenced background model in a background model database.”
	Further, Metzler teaches the background model is stored as a time-referenced background model in a background model database (Metzler: [0040]-[0044], [0057]; The background model is stored as a time-referenced background model [i.e., training images can be recorded during different times of the day] in a background model database.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the background model database feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 12, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device is configured such that:
a series of images generated in the locked state is provided to a[n] 
the (Otani: Figs. 1-3; [0049]; [0067]-[0079]; Backup tracking is performed on the target carrier 30 within the image of the second image data 36 based on the state estimation movement model and observation model.).
	However Otani does not explicitly disclose “… a training algorithm based on computer vision and machine learning, the training algorithm is configured to provide as the detector a detection model …”.
	Further, Metzler teaches a training algorithm based on computer vision and machine learning, the training algorithm is configured to provide as the detector a detection model (Metzler: [0040]-[0044], [0057]; Training algorithms based on machine learning provide classifier with detection models.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training algorithm feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 13, Otani discloses the industrial or geodetic surveying device according to claim 12, wherein the 
selecting a detection model from a list of detection models,
adapting an existing detection model, and
generating a new detection model (Otani: Fig. 3; [0077]-[0079]; The algorithm use existing state estimation movement model and the observation model. The moving object is tracked while feedback control is performed).
	However Otani does not explicitly disclose “… the training algorithm  …”.
	Further, Metzler teaches the training algorithm (Metzler: [0040]-[0044], [0057]; Training algorithms based on machine learning provide classifier with detection models.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training algorithm feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 14, Otani discloses the industrial or geodetic surveying device according to claim 12, wherein the 
a decision tree,
a tracking-learning-detection algorithm,
a support vector machine,
boosting,
deep learning, in particular based on a neural network,
learning vector quantization, and
consensus based matching and tracking (Otani: Fig. 3; [0071]-[0079]; The algorithm is based on consensus based matching and tracking.).
	However Otani does not explicitly disclose “… the training algorithm  …”.
	Further, Metzler teaches the training algorithm (Metzler: [0040]-[0044], [0057]; Training algorithms based on machine learning provide classifier with detection models.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training algorithm feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 15, Otani discloses a computer program product comprising a non-transitory machine-readable medium having computer-executable instructions stored thereon that when executed by a computer cause performance of a method comprising: generating first image data by a camera in a locked state of an industrial or geodetic surveying device (Otani: Fig. 3; [0026]; [0073]-[0074]; A camera 11-13 capture first image data to continuously track the target 30.); (30) based on the first image data (i.e., Based on the images captured by cameras 11-13) by making use of a constraint (i.e., when light spot 37 deviates from image 32) imposed on a target carrier image (32) when imaged during the locked state,
generating second image data (Otani: Fig. 3; [0049]; [0071]-[0074]; Based on the images captured by cameras 11-13, a backup tracking mode is performed by using template image data 36.),
determining a position of the target carrier (30) within an image of the second image data (36) by use of the (30) (33) generated during the locked state (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.) and
adjusting an aiming axis based on the determined position of the target carrier (Otani: Fig. 3; [0067]-[0074]; A position of the target carrier 30 within an image [i.e., center] of the second image data 36 is determined and the aiming axis defined using element 8 is adjusted based on the determined position of the target carrier 30.).
	However Otani does not explicitly disclose “… training a detector for the target carrier … a second image data is determined by use of the trained detector, the detector for the target carrier trained by the first image data …”.
	Further, Metzler is in the same field of endeavor and teaches training a detector for the target carrier (Metzler: Fig. 7; [0044], [0101]-[0102]; A classifier is trained for the target carrier 20.);
second image data (i.e., background image data associated with the first set) is determined by use of the trained detector (Metzler: Paras. [0044], [0101]-[0102], [0104] disclose a second set of images of the background of the target points which are assigned to a residue class or non-target-point class.),
the detector (i.e., classifier) for the target carrier (20) trained by the first image data (Metzler: Paras. [0044], [0101], [0104] disclose training a classifier for the target carrier 20 based on a first set of images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency (Metzler: [0027].).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 03-04-2021